Citation Nr: 1200210	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  02-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire, Attorney at Law


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2002 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran indicated on his October 2002 VA Form 9 that he wished to testify at a Board hearing in Washington, DC.  A Central Office Board hearing was scheduled for February 2003 and the Veteran was provided notice of this hearing in December 2002.  The Veteran requested that the February 2003 hearing be cancelled and he was scheduled for another hearing in March 2003 and provided notice of this hearing, also in December 2002.  However, the record shows that he cancelled the March 2003 scheduled hearing as well.  Thus, his request for a hearing before a member of the Board is considered withdrawn. See 38 C.F.R. § 20.704(e)  (2011). 

This case was previously remanded by the Board in December 2003, March 2006 and March 2007 for further development.  In an April 2008 decision, the Board denied the Veteran's claim for service connection for a low back disorder, to include intervertebral disc syndrome. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated in April 2009, granted a Joint Motion for Remand and remanded this matter to the Board for compliance with the instructions in the Joint Motion.  The case was remanded again in August 2009 for compliance with the Joint Motion.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

In June 2002 correspondence the Veteran raised the issues of entitlement to service connection for a stomach disorder, a bilateral leg disorder, foot fungus, and sinusitis.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current low back disorder, to include intervertebral disc syndrome, is related to military service or a service-connected disability.


CONCLUSION OF LAW

Service connection for a low back disorder, to include intervertebral disc syndrome,  including as secondary to service-connected cervical strain/sprain with minimal degenerative changes of the thoracic spine is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current low back disorder is related to his service with the United States Navy from May 1974 to July 1994.  Specifically the Veteran contends that his low back disorder is secondary to his service-connected cervical strain/sprain with minimal degenerative changes of the thoracic spine.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in May 2005.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Factual Background

The Veteran's service treatment records indicate several instances of complaints of and treatment for low back pain.  In July 1975, the Veteran complained of trauma to the mid back while lifting heavy objects, and pain for one day; it was noted that he complained of lower back pain and denied any radiating pain, and he was diagnosed as having muscle strain.  In January 1978, the Veteran complained of low back pain for the past two to two and one-half months, and reported that he had had a similar incident 1975; it was noted that he had some tenderness in the L5 to S1 area, had good range of motion forward and laterally, and some strain was noted in backwards range of motion, and the Veteran was diagnosed as having muscle strain, back.  In August 1979, the Veteran reported to sick bay with complaints of lower back pain, and stated that he had heard a snapping sound while running and felt pain when moving his back to different positions.  In October 1979, the Veteran reported with complaints of right lower back times one day and stated that he had trauma to his back when lifting weights, and he was diagnosed as having muscle strain.  In an April 1982 service treatment record, the Veteran complained of back and abdomen pain, however, no back condition was diagnosed at this time.

On May 1978, October 1982, and February 1987 service examinations, the Veteran was noted to have had a normal clinical evaluation of the spine and other musculoskeletal system, and no lower back pain or low back problems were noted. In his May 1978 and October 1982 reports of medical history, the Veteran indicated that he did not have and had never had recurrent back pain, and no history of lower back pain was reported by the Veteran. 

Service treatment records from July 1985 to April 1994 note frequent treatment for recurring upper back, shoulder, and neck pain, including arthritis, specifically in the T3 to T7 area.  In these records, the Veteran's back pain was consistently identified as upper back pain.  The service treatment reports also reflect that the Veteran was referred to "back school" physical therapy in October 1991 pursuant to complaints of mid-upper back pain.  February 1994 and April 1994 service treatment reports reflect that the Veteran was diagnosed with arthritis of the spine. 

On April 1994 separation examination, the Veteran was noted to have had an abnormal evaluation of the spine and other musculoskeletal system.  A history of arthralgias of the neck, back and shoulder were noted.  The Veteran reported a history of "recurrent back pain."  It was noted hat the Veteran had histories of headache pain radiating from upper backache, pain and pressure radiating from upper back, shoulder, and neck pain, that the last visit to the doctor showed signs of some arthritis in the upper spine, and the upper back, neck, and shoulder pain stemmed from an injury while lifting about 70 pounds.  There were no notations of low back pain or other low back problems. 

October 1994 VA x-rays of the lumbar spine revealed that examination was within normal limits, with no degenerative disc disease and no spondylolysis or spondylolisthesis noted, but a small schmorl's node was suspected along the inferior margin of L5.  Schmorl's nodule is defined as a nodule seen in radiographs of the spine, due to prolapse of a nucleus pulposus into an adjoining vertebra. See Dorland's Illustrated Medical Dictionary, 31st Edition, (2007).  The Veteran underwent VA examination in May 1995.  At that time the VA examiner indicated that the Veteran's range of motion of the lumbar spine was without pain or abnormality.  May 1995 VA X-rays of the thoracic spine showed degenerative change in the mid and lower thoracic spine. 

Private medical records reflect that the Veteran was treated in November 1995 for complaints of back pain, diagnosed as somatic dysfunction of the spine; objective findings reflected a muscle spasm in the T3-T4 region on the left. The Veteran complained of back pain in January 1996 and February 1996 and was diagnosed with fibromyositis. 

VA outpatient treatment reports reflect that in June 2001, the Veteran reported having a 15 year history of back pain, was currently treated at the Beaufort Naval Hospital and was sent to private physicians. 

In September 1998, the Veteran complained of shoulder and scapular pain, which he had injured in service 16 years prior, and low back and pain in buttocks.  In January 1999, the Veteran was treated for auscultation for pain in the low back and left thigh.  In March 1999, it was noted that he had been followed for chronic neck and low back pain for some time the physician noted that a recent MRI (magnetic resonance imaging) scan showed some spondylitic changes and spurring in the cervical area, particularly L3-4.  At that time a physical examination revealed limited motion in both the neck and lower back and he was diagnosed for polyarthralgia.  In a subsequent March 1999 private medical record, the Veteran complained of having scapular pain since 1984, that this scapular pain was causing lower back muscle spasms and he was diagnosed with unassessed low back pain.  In March 2000, the Veteran complained of chronic back, neck, shoulder and leg pain and was diagnosed with chronic pain, rule out neurologic. 

July 2000 MRI of the lumbar spine indicated disc degeneration at L4-5 and L5-S1, but other discs appeared normal, and there was associated disc protrusion on the left at L5-S1, and right-sided foraminal narrowing due to a disc protrusion on L4-5 on the right.  The Veteran was diagnosed as having moderate disc protrusion at L5-S1 to the left paracentral region extending to the neuroforamina with neural foraminal narrowing, and foraminal disc bulging at L4-5 on the right. 

In August 2000, it was noted that the Veteran had low back pain which radiated to his left leg, and his leg felt weak.  In another August 2000 private medical report, it was noted that the Veteran complained of back and left leg pain, that he had been having chronic posterior girdle shoulder pain 18 years before, and that he had had an MRI of his back, which demonstrated herniated disc at L5-S1.  It was also noted that he had been having problems with radicular pain into his left leg for about 6 months, and that there was a protrusion at L5-S1 to the left side causing narrowing of the neuroforamina.  The Veteran was diagnosed as having a herniated nucleus pulposus (HNP) L5-S1.  Subsequent treatment reports from August 2000 to March 2001 reflect that the Veteran was treated for low back problems, including receiving physical therapy, and he was diagnosed with lumbar HNP L5-S1 and some degenerative disease of the lumbar spine.  In March 2001, the Veteran complained of low back pain which radiated down to both legs and was diagnosed with musculoskeletal pain of uncertain cause.  In February 2002, the Veteran reported that he ruptured a disc in the lower and upper back 18 years ago; he was diagnosed with spondylosis. 

Private medical records, dated from October 2002 to August 2004, indicate the following: that the Veteran had chronic back pain and a history of HNP at L5-S1, and continued to experience worsening of lower back pain with radiation down to his left posterior lateral thigh; a diagnosis of herniated L5-S1 disc with foraminal impingement of the left nerve root, which may have accounted for the Veteran's symptoms; a diagnosis of lumbago; a December 2002 private medical report wherein the private physician felt the Veteran's chronic low back pain symptomatology was cervical in origin; and January 2003 and October 2003 MRI results indicating mild degenerative changes at L4-5, degenerative disc disease at L4-5 and L5-S1and a left sided L5-S1 HNP. 

In connection with his claim the Veteran submitted a July 2002 statement from Dr. C.J.N., the Veteran's private physician.  Dr. C.J.N. wrote that he had been treating the Veteran for a history of cervical, thoracic, and lumbar spine pain.  He wrote that the Veteran had been dealing with chronic pain in his cervical spine for quite a long time, beginning with an accident as an active duty serviceman.  Dr. C.J.N. also noted that the Veteran had been treated for low leg and low back pain in the past as well.  Dr. C.J.N. opined that, given the Veteran's history, that "these are service related medical conditions, to a reasonable degree of medical certainty."  In other words, Dr. C.J.N. wrote the following: "I do feel that his current cervical, thoracic, and lumbar spine pain and diagnoses that he has are directly caused by the service-related injuries that have been established while he was an active duty serviceman.  Most likely, his symptoms and diagnoses have worsened over time; this is to be expected with the natural aging of our spines.  If there is to be a disability in the cause of [the Veteran]; I feel it is most appropriate to be related to the injuries he suffered while being an active duty serviceman."  

The Veteran was given a VA examination in June 2004.  After examining the Veteran and reviewing the claims folder, the VA examiner noted that he could not find any findings in the service treatment records which related to the lumbar spine.  The examiner opined that plain film X-rays showed spondylosis, but that the Veteran's current low back disorder was not caused by any accident or incident which occurred during military service from May 1974 to July 1994.  The VA examiner also opined that, rather, the Veteran's subsequent work as a heating and air technician had been hard work, and that this was much more likely the cause of his current low back condition. 

In a March 2005 VA examination, the June 2004 VA examiner again could not find any findings in the service treatment records which related to the lumbar spine.  The Veteran was diagnosed as having minimal lumbar spine spondylosis with currently normal examination and no evidence of intervertebral disc syndrome.  The examiner opined that, given the lack of an entry regarding the lumbar spine in the service treatment records, there was no reason to consider the lumbar spine disorder to be service- connected, either directly or secondary to the cervical spine condition. 

In September 2007 the June 2004 VA examiner provided an addendum.  After reviewing the record, including indications in the service treatment records of treatment for low back pain in July 1975, January 1978, August 1979, and October 1979, the VA examiner noted that those entries documented complaints of low back pain with consistent diagnosis of muscle strain and there was no evidence of chronicity of symptoms.  The examiner noted that the discharge examination noted this prior history, but did not describe any physical abnormalities at the time of discharge from service, and that the subsequent VA examinations of 2004 and 2005 noted that the Veteran had upper back pain while in service, but that his recent onset of low back pain began in 2000, with an apparent absence of these symptoms prior to that time.  The examiner stated that this indicated a lack of continuity of any symptoms that the Veteran may have had in the low back while in military service, and that, at the time of the 2004 and 2005 examinations, there was no indication of intervertebral disk syndrome.  The VA examiner moreover opined that, given the records, it was less than 50 percent likely that the Veteran's current lumbar spine symptoms were related to events or injuries which occurred in military service.  The examiner also noted that the Veteran worked after leaving service as a heating and air conditioning technician, which involved significant hard work and heavy lifting, and that, as stated in the prior examination, it was the examiner's opinion that the strenuous nature of his occupation was much more likely the cause of his subsequent back symptoms. 

As above, in August 2009 the Board remanded the claim for compliance with the Joint Motion.  Specifically, the August 2009 Board remand requested a VA opinion with regard to the etiology of the Veteran's low back disorder.  The opinion was to address post-service treatment reports for back problems as early as November 1995 in making an opinion on whether the Veteran's low back disorder was directly related to his military service.  The opinion was also to address whether the Veteran's low back disorder was aggravated or caused by his service-connected cervical spine disorder.  

Pursuant to the August 2009 Board remand the Veteran was afforded a VA spine examination in December 2009.  This examiner reviewed the claims file in detail, noting the in-service treatment records for back pain dated in July 1975, January 1978, August 1979, and October 1979.  The examiner noted that there was another entry dated in April 1982 but this was actually regarding abdominal pain that radiated to the back.  Following service, the examiner noted VA examination reports dated in October 1994, May 1995, and August 1999 which are negative for low back pain.  A June 2004 VA examination report noted a reported three to four year history of low back pain, which would indicate that the low back pain began in 2000.  Subsequently, a March 2005 VA examination report showed a recent onset of low back pain and an August 2006 VA examination report showed some spondylosis in the low back.  The examiner also noted service treatment records, most notably from May 1978, which was silent for both history and examination of his low back, October 1982 which showed a normal examination of the low back, January 1987 which was negative for both history and physical examination for the low back, and April 1994, where the Veteran reported a history of "recurrent back problems", but further explained that this pertained to the upper back.  The examiner noted an MRI of the lumbar spine dated in July 2000 which showed mild to moderate degenerative disk disease without any evidence of facet degenerative disease.  The examiner also noted a June 2006 MRI which showed right L4-5 disk protrusion and left L5-S1 disk protrusion, along with a March 2005 X-ray which showed mild spondylosis.  

The impression was mild lumbar spondylosis with some disk protrusions.  The examiner indicated that he had no objective indication that the Veteran had any intervertebral disk syndrome.  It was the examiner's opinion that it was less likely than not that the Veteran's current low back disorder was related to his time in service or to his service-connected cervical spine disorder.  The examiner noted that there were a total of four documented episodes of low back pain in a 20-year military career, which was actually pretty good.  In addition, none of these episodes indicated a chronic problem.  In addition, for at least the first five years after he separated from military service, there was no documentation of the Veteran having problems with his low back.  

The December 2009 VA examiner provided an addendum to his report in January 2010.  The examiner again noted that the Veteran was treated for low back pain on four occasions during his military service from 1974 to 1994.  The Veteran had multiple episodes of cervical, thoracic, and trapezius pain well documented in service and continuing after service but no chronic complaints regarding the low back.  The examiner noted that he was asked to review complaints of back pain from January 1996, February 1996, September 1998, November 1995, January 1999, March 1999, March 2000, and August 2004.  In reviewing those specific notes, he noted that complaints in February 1995 were limited to the trapezius area, March 1995 was limited ot the cervical spine and trapezius area,  June 1995 was limited to the trapezius area, October 1995 was limited to the thoracic spine, November 1995 was limited to spasm in the upper thoracic region, November 1995 was limited to the thoracic spine, January 1996 was limited to trapezius tenderness, and February 1996 was limited to a followup of upper back pain and shoulder pain.  In September 1998 the Veteran reported low back pain into the buttocks and legs and then again in 1999 there was further mention of his low back.  In addition, in reviewing the opinion by the Veteran's treating physician, Dr. C.J.N. dated in July 2002, in closely reading that note, Dr. C.J.N. reported that he had been treating the Veteran's cervical spine disorder for a long time, and that he also treated the Veteran for leg and low back pain in the past as well.  Then, Dr. N. "conjectured" that the Veteran's current low back disorder had its onset in military service. 

It remained the examiner's opinion that the Veteran's low back problems did not objectively have their onset in service.  Again, he was in service from 1974 to 1994, and there were only objective complaints regarding the low back from 1978 to 1979.  There were no objective complaints of the low back until 1998, which was almost 20 years later.  During the intervening time span, he was seen multiple times for other complaints, including his cervical spine, trapezius, and other medical problems.  The examiner was unable to identify any documentation during the 20 year history during which he reported that he had problems with his low back.  Certainly, if additional documentation was located, the examiner indicated that he would be happy to review that and consider it in revising his opinion.   However, based on what was available, the examiner's opinion had not changed.  It was the examiner's further opinion that the Veteran's low back disorder had not worsened, aggravated, or caused his cervical spine pathology.  Significantly, the examiner noted that in May 1995 during the Veteran's first VA examination after separating from service there was no mention of a low back complaint and examination of the lumbar spine was normal . 

In March 2010 correspondence the Veteran's attorney argued that the December 2009 and January 2010 VA medical opinions were inadequate.  First, the December 2009/January 2010 VA examiner acknowledged that there was a record of "objective documentation of low back complaints from 1978 to 1979," but the examiner rested his opinion on the lack of "objective complains of his low back [pain] until 1998, which is almost 20 years later" despite being seen for other medical problems.  The Veteran's attorney argued that the law does not require that a veteran present "objective" medical evidence of in-service complaints of or treatment for any particular condition and it is well established that a veteran's own lay statements are sufficient to establish service connection.  Therefore, according to the Veteran's attorney, the Veteran's lay statements in this case are an adequate basis upon which an examiner should rely for purposes of determining whether the Veteran's low back disorder is related to his military service.  Second, the December 2009/January 2010 VA examiner did not explain adequately why the absence of complaints from 1979 through 1998 is probative on the question of whether the Veteran had a low back disorder during his military service that is causally related to his current low back disorder.  The Veteran's attorney noted that it is well within the realm of human experience that ordinary people do not seek professional medical treatment for every ache and pain suffered, including chronic pain over long periods of time.  Third, the December 2009/January 2010 VA examiner's opinion that the Veteran's cervical spine disorder had not worsened a low back disorder was based solely on a May 1995 medical report showing that the lumbar spine was normal.  The Veteran's attorney wrote that, assuming that a neck disability can affect a low back disability, the mere fact that his low back was normal in 1995 does not mean that at any time thereafter the low back disability was not caused, even if it did not exist at that time.  Fourth, while the December 2009/January 2010 VA examiner found that the May 1995 examination showed a "normal" lumbar spine, the examination report did not, in fact report a "normal" lumbar spine.  Rather, the May 1995 examination was focused on the cervical and thoracic spine.  Even so, the May 1995 examiner noted that the Veteran suffered "degenerative changes in [mid] and lower thoracic spine."  Finally, the Veteran's attorney argued that the average lay person cannot reasonably differentiate between low and mid-back pain.    

The December 2009 VA examiner provided a subsequent addendum to his report in March 2010.  In this report the VA examiner specifically addressed arguments made by the Veteran's attorney in March 2010 correspondence.  The first issue that the attorney had was "the law does not require that a veteran present objective medical evidence of in service complaints...".  The examiner indicated that while this may be true in the absence of documentation, the Veteran's representative was actually misinterpreting this because when there is medical evidence to the negative, there becomes a requirement on the part of the veteran to have some objective evidence to the positive.  As indicated in the examiner's December 2009 and January 2010 reports, there was significant documentation in the service treatment records that the Veteran had four discrete episodes of low back pain.  There was significant objective medical documentation in the treatment records following his separation from service, at which he did not complain of low back pain and, in fact, indicated no low back pain.  Therefore, it was the examiner's opinion that the requirement for the Veteran to not have to present objective medical evidence did not apply in this case.

As to the second point argued by the Veteran's representative, which was that if the examiner acknowledged that the Veteran had several episodes of low back pain during his 20 years of military service, why was the absence of complaints between 1979 and 1998 probative on whether he had an ongoing chronic disability related to his low back since that was ultimately the requirement of the VA examination process.  In other words, if a person in service has a problem whether it is low back pain or a splinter and that problem is fully resolved with no residuals prior to them leaving service, then it is very significant that there is no documentation that there is any continuation or chronicity of the problem.

In fact, the VA examiner wrote that the majority of the American public experienced intermittent low back pain.  This was totally unrelated to whether they have a chronic back disorder, unrelated to whether they have any anatomical defects, and unrelated to whether or not they have any documentable spinal pathology.  Self-limited low back pain was, in fact, one of the most common reason for seeking medical attention.  

The third contention had to do with the Veteran's cervical spine pathology and whether or not the Veteran's cervical spine disorder worsened or caused a low back disorder.  In fact, there was no well-accepted medical rationale that the examiner was able to find in the literature that implied anything of the sort.  The examiner's opinion was that to opine such would be beyond speculative, but it fact would be simply opinion something for convenience, which was not what the examiner was in the habit of doing.  In fact, the Veteran's representative made a statement that "certainly, assuming that a neck disability can affect the low back disability...".  The examiner's contention was that this was a false assumption.

The Veteran's representative's next contention was that the Veteran's lumbar spine was not found to be normal during a May 1995 VA examination.  The December 2009 VA examiner indicated that this was not accurate.  The examiner on the second page of that report, to which he referred to the Veteran's representative, described the lumbosacral spine identifying range of motion and indicated that the motion was without pain or abnormality.  Therefore, the VA examiner indicated that the May 1995 VA examination report, in fact, showed a normal lumbar spine.  

The Veteran's representative's next contention was that the average lay person could not tell the difference between their middle spine and their lower spine.  The December 2009 VA examiner wrote that the Veteran's representative was, once again, reaching here.  The average person can tell whether their pain is in the middle of their back or in their lower back.  In fact, every note that the examiner was able to find in both the Veteran's service treatment records and post-service treatment records identified the location of the mid back pain, i.e., identified where the pain was, spoke to upper back as in the neck, shoulder, scapular, trapezius, and upper back.  These are the terms used whether the pain is actually localized.  The trapezius, of course, is a muscle of the upper back.  The scapula was the upper back.  These were all good indicators that the pain that the Veteran was experiencing was not at T12, was not lumbar, and could not by a reasonable person's standard be considered low back pain.  Rather, there were multiple documentations that the Veteran was experiencing upper back pain.  While the examiner agreed with the Veteran's representative that a problem at T12 could be misinterpreted as a problem in the lumbar spine, based on all of the documentation reviewed, it was significantly more likely than not that the pain being experienced by the Veteran was not located at T12, but rather significantly higher up in the thoracic spine.  

In addition, the December 2009 VA examiner wrote that there was sufficient documentation that the Veteran worked as a heating ventilation and air conditioner technician, which involved heavy manual labor and heavy lifting.  It was therefore not surprising that by 1999, five years after separation from service, the Veteran was experiencing low back pain.  There was, as indicated by the examiner's prior reports, no objective documentation that the Veteran had anything other than four discrete episodes of low back muscular pain in service or for the five years after separation from service.  There was, as indicated above, objective documentation that this did not exist, which in the examiner's mind, is more than adequate documentation to state that it was more likely than not that the Veteran's lumbosacral pathology occurred in service, and as indicated above ,was not caused or aggravated by his cervical pathology.  

In July 2010 and October 2011 correspondence the Veteran's representative reiterated arguments previously made in March 2010 regarding the inadequacy and inaccuracy of the December 2009/January 2010/March 2010 VA examiner's medical opinions.  Also, in October 2011 correspondence the Veteran's representative indicated that the Veteran was obtaining a private medical opinion from Dr. J.P.B. that would be ready mid-October 2011.  However, no such opinion from a Dr. J.P.B. has been received.

Analysis

Given the evidence of record, the Board finds that service connection for a low back disorder is not warranted on either a direct or secondary basis.  While service treatment records show an injury to the upper back in the early 1980s with several complaints and treatment regarding the upper and middle back throughout service, none of these records mention the low back.  Also, while service treatment records show complaints of low back pain on four occasions in service from 1978 to 1979, the remaining service treatment records are negative for low back pain.  Also, there is no evidence of arthritis of the low back during service or within one year after separation from active service.  While the Veteran's representative has argued that a post-service May 1995 VA examination report indicated that there were degenerative changes of the lumbar spine, the report actually indicates that there were degenerative changes in the "mid and lower thoracic spine."  While Dr. C.J.N. opined that that the Veteran's current low back disorder is related to military service, it appears that the opinion was based on the Veteran's reported history, rather than based on a review of the medical records, particularly the claims file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's opinion based exclusively on claimant' s recitations).  The July 2002 opinion from Dr. C.J.N. was based on the Veteran's claim that the Veteran's in-service injury to the upper back affected the low back as well; however, there is no such documentation of this in the service treatment records.  

The Board finds the December 2009, January 2010, and March 2010 VA medical opinions to have the most evidentiary weight.  A VA examiner is competent to render a medical opinion as to the etiology of the veteran's current back disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The December 2009 VA examiner reviewed the Veteran's service treatment records as well as current VA treatment records and discussed all relevant evidence regarding the Veteran's low back disorder.  The examiner provided reasons and bases for the conclusion and pointed to evidence which supported the conclusion.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes the gaps of time between the Veteran's in-service reports of low back pain in 1978/79 and the first report of low back problems in September 1998.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim for service connection includes his own assertion that his current low back disorder is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current low back disorder is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  Although this case contains both medical opinions supporting the Veteran's claims, the Board finds the December 2009 VA medical examiner's opinions to be more probative, for reasons described above.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2001, July 2004, March 2005, May 2006, April 2007, and August 2009 letters and the claim was readjudicated in February and April 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant several adequate physical examinations, obtained several adequate medical opinions as to the etiology of the Veteran's low back disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a low back disorder, to include intervertebral disc syndrome is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


